Mr. Justice Allen,
dissenting.
This is a suit brought by John J. Coffey, one of the defendants in error, against the plaintiffs in error and Effie Bernice Peterson, for the purpose, among other things, of quieting his title to an undivided one-half interest in and to a tract of land hereinafter referred to as “the home place.” The plaintiff obtained a decree in his favor, adjudging him to be the owner of an undivided one half interest in and to the land. The defendants, other than Effie Bernice Peterson, bring the cause here for review.
Among the numerous contentions made by plaintiffs in error is that the court erred in overruling motions to strike portions of plaintiff’s replication which, it is claimed, constituted a departure from the complaint. The court’s ruling appears to be defended by plaintiff below on the theory that there can be no departure where the complaint alleges plaintiff to be an “owner” and the replication alleges, in effect, that he is an equitable owner. We do not find, however, that the pleadings in the instant case fit that theory.
The complaint contains three causes of action. The first is for partition, and alleges, among other things, that plaintiff and defendant Louise Coffey “are the owners” of the land. The second cause of action alleges that plaintiff “is the owner of an undivided one-half interest” in the land, and prays for the cancellation of a deed made by Louise Coffey purporting to convey such interest. The third cause of action is in the form of the usual complaint to quiet title under the code, and alleges that plaintiff “is the *175owner and in possession of an undivided one-half interest” in and to the premises.
The separate answers of those defendants who are plaintiffs in error here each denied plaintiff’s allegations of ownership in himself and set forth facts showing the legal and record title in themselves.
That portion of plaintiff’s replication which defendants moved to strike out, reads as follows: (omitting parts)
“That the plaintiff and the defendant Louise Coffey, on to-wit, November 5, 1899, were lawfully married and ever since said time have been and now are husband and wife.
“That prior to the said marriage the defendant Louisa Coffey stated to this plaintiff that if they were married and if he took charge of the farm on which she was at that time living, being the same premises described in the complaint, * * * she would convey to the plaintiff an undivided one-half interest therein, and that it was understood and agreed between the plaintiff and the said defendant Louisa Coffey that if the plaintiff would marry the said defendant Louisa Coffey and would in due season pay the bequest in the will of James S. Foster, deceased, viz: the sum of $1,000 to each of the four children, * * * and would make the improvements deemed necessary * * * not only would the said defendant Louisa Coffey convey a one-half interest in said premises, but that of all of the rents, * * * and all property, * * * plaintiff and the said defendant would share equally therein.”
Other allegations are set forth to show what plaintiff did under and as a result of the alleged agreement, but it is not alleged that Louise Coffey ever conveyed any interest in the land or any part thereof to the plaintiff. The replication shows that plaintiff is claiming as vendee under an executory ante-nuptial contract to convey land.
The question is whether the replication constitutes a departure from the complaint.
According to the replication the plaintiff is the equitable owner of the land claimed by him by virtue of being a vendee under an executory contract to convey. Through*176out the complaint the plaintiff alleges that he is the “owner.” While the term “owner” is one of wide application in various connections, yet as used.in the complaint in the instant case, it cannot be given such a meaning as to comprehend a vendee under a contract to convey. ' The context in which it appears indicates that the word is used in its ordinary sense, that is, it means the holder of the title in fee. That is the natural meaning of the term as used in the first cause of action which is for partition. It is doubtful whether a mere vendee under a contract is entitled to maintain an action in partition. Williams v. City of St. Petersburg, 57 Fla. 545, 48 South. 754. In the third cause of action the context indicates that the term is used as applying to the holder of the legal title, for it is sought to quiet the title of the plaintiff who is alleged to be “the owner and in possession” of the land. Possession while not necessary where the title is equitable, is essential to maintain an action to quiet title where the plaintiff is “a person claiming a purely legal title.” Consolidated Plaster Co. v. Wild, 42 Colo. 202, 94 Pac. 285. In McFeters v. Pierson, 15 Colo. 201, 24 Pac. 1076, 22 Am. St. Rep. 388, the term “owner” was held to be properly applied to the holder of a mining claim before receiving patent therefor, but the court said:
“It is true, the term ‘owner,’ when used alone, imports an absolute owner, or one who has complete dominion of the property owned, as the owner in fee of real property. * * * 97
In the complaint in the instant case, the term is used alone, and imports the holder of the fee title, or legal title. It should not be given such a comprehensive meaning as to embrace any possible ownership or equitable interest that may, for the first time, be revealed in a replication. In equity, the legal rule prevails that where the allegations are equivocal they will be construed most strongly against the pleader. 16 Cyc. 237. Under the code words are to be given their ordinary and popular meaning. 31 Cyc. 80. A pleading must be construed as an entirety. 31 Cyc. 83. *177Under each or all of the foregoing rules, the conclusion must be that the term “owner” as used in the complaint imports the holder of the legal title, and not of the equitable interest of a vendee under an executory contract to sell or convey. It follows that there was a fatal departure in the replication. It is clearly error to overrule the motions to strike, and the subsequent demurrers which raised the same question. Woodward v. Woodward, 33 Colo. 457, 81 Pac. 322.
The principal question presented by the record, and one v/hich goes to the merits of the case, is whether the evidence is sufficient to support the decree. In this connection, counsel for defendant in error John J. Coffey says:
“The only issue tendered here is whether or not there was a contract between John J..Coffey and Louise Foster, or Louise Coffey, in which she agreed to convey to Mr. Coffey a one-half interest in said premises.”
~ The facts leading up to the question above stated are as follows: The land in question was owned by one James S. Foster in his life time and until his death. For this property he had partially paid. He made a will, devising the land to his wife, Louise Foster, who is now Louise Coffey, wife of plaintiff. James S. Foster died in 1894, and shortly after his death his widow, now the defendant Louise Coffey, paid the balance of the purchase price of the land, in the sum of about §4,000, out of insurance money received by her upon a policy which had been issued to her deceased husband. She became the holder of the legal title to the land, by virtue of the will. The will of James S. Foster in addition to devising the land to his wife, provided, among other things, that upon the coming of age of his minor children they should be paid a legacy of §1,000 each. On or about November 5, 1899, Louise Foster married John J. Coffey, the plaintiff herein. On June 1, 1920, she conveyed by warranty deed to three of the children of James S. Foster, deceased, and to a daughter of a deceased child, the land involved in this suit. The grantees in such deed are made the other defendants herein. The *178plaintiff seeks, in addition to quieting title or as incident thereto, to cancel the deed above mentioned to the extent that it conveys or attempts to convey his alleged one-half interest in and to the land. At the time this suit was brought the legal title to the land was vested in the defendants, and no estate in the land was held by plaintiff by virtue of any conveyance or any legal title. Plaintiff claims under the alleged ante-nuptial contract. The contract, if any, was not in writing, but was made orally.
As tending to prove the making of the contract relied on, plaintiff testified as follows:
“She did state to,me that on the completion of the payments to the children of one thousand dollars and the clearing of the land, that the deed would come back to her and I, and we would have it jointly.”
This testimony is interpreted by counsel for John J. Coffey as if it was to the effect that the defendant Louise Coffey agreed to convey, or to cause to be conveyed, to plaintiff a one-half interest in the land after he would pay the bequest made by the will of James S. Foster, deceased, namely, $1,000 to each of the four children. The witness refers to a conversation that took place, if at all, more than twenty years ago. The evidence, above quoted, does not clearly show a contract to convey, but if it be assumed that it does, yet, for reasons hereinafter appearing, plaintiff is not entitled to prevail on that account alone. Mrs. Coffey in her testimony denied that she ever promised to convey any part of the “home place” to the plaintiff. She admitted, however, that after the bequests made by the will were paid, the plaintiff “wanted (her) to turn the place over,” but this was not an admission of any contract to convey.
The evidence does not show that marriage was a consideration for the contract. On cross-examination the plaintiff testified that prior to the marriage he “undoubtedly” had an affection for Mrs. Foster and that this was independent of any desire to acquire her property because he-*179did not .know she had any, except that “she had a home.” Further, he testified as follows:
“Q. Now then, the matter of the ranch or what was against it had nothing to do with your affection and engaging to marry this defendant?
A. No.
“Q. Now then, at the time you were ready and willing to then and there marry Mrs. Coffey, irrespective of the ranch or anything else?
A. Yes sir.”
The plaintiff’s, chief reliance is upon a contract wherein the consideration moving from him consisted of his paying off the bequests and making improvements on the farm.
The plaintiff testified to certain acts on his part as constituting part performance of the alleged parol contract. For example, it is shown that he constructed improvements on “the home place,” but this evidence is of little importance. The farm, owned by defendant, produced income amply sufficient to pay for its own improvements, and plaintiff’s part in the construction of the improvements is referable to his position as husband as readily as to his status as vendee. Plaintiff places stress upon the fact that he paid off the bequests, and thus, as he claims, performed’ his part of the contract. Whatever the plaintiff did in the matter of paying off bequests to the children of James S. Foster, deceased, is as consistent with the absence of the alleged contract as with its existence. Prior to the marriage of the parties, plaintiff was employed by defendant as farm hand. At the time of the marriage, plaintiff had and contributed for the use of the family no more than about two hundred dollars. Defendant, Louise Coffey, then had possession of the home place, and soon became owner thereof by virtue of the will of her former husband. It was paid for by insurance money. Thereafter accumulations of capital resulted from the joint efforts of plaintiff and defendant in conducting farming operations on the “home place,” being the capital contributed solely by defendant. The parties acquired other lands from the earn*180ings of the home place, each taking a legal title to an interest therein. These other lands in turn produced revenue. Out of the income of the home place, or of these other lands, it is immaterial which, the bequests were paid. The plaintiff managed the business affairs of the family, and if he managed the affairs ably and well, it could as well have been for the purpose of sharing the accumulations ' resulting from the farming operations as for the purpose of complying with his part of an alleged contract. The record is such as to suggest that if plaintiff paid off the bequests, he paid them off with defendant’s money.
The plaintiff seeks to enforce a parol contract to convey land. The contract would be unenforceable under the statute of frauds except for a claimed part performance. The testimony to establish the contract, under such circumstances, must be clear, positive, satisfying and convincing. Nickerson v. Nickerson, 127 U. S. 668; 8 Sup. Ct. 1355, 32 L. Ed. 314; Laesch v. Morton, 38 Colo. 171, 87 Pac. 1081, 120 Am. St. Rep. 106. Tested by this rule, the evidence in the record is not sufficient to sustain a finding that the contract relied on was in fact ever made. As said in Boyd v. Boyd, 68 Colo. 293, 298, 189 Pac. 608, 609:
“It is the province of a court of review to examine the entire evidence and determine whether the trial court or jury misconceived its force and effect.”
The court erred in finding that there was a contract to convey, and in adjudging plaintiff to have any interest in the land in controversy.
I am authorized to state that Mr. Justice Whitford concurs in the views expressed in this dissenting opinion.